         Case 1:18-cv-08607-LGS Document 22 Filed 03/14/19 Page 1 of 2



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: TOMOKO ONOZAWA
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2721
Facsimile: (212) 637-2686
Email: tomoko.onozawa@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE NEW YORK TIMES COMPANY, NICHOLAS
CONFESSORE, and GABRIEL DANCE,

                                    Plaintiffs,
                              -v-                                 18 Civ. 8607 (LGS)
FEDERAL COMMUNICATIONS COMMISSION,

                                    Defendant.


                                      NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant Federal Communications Commission’s (“FCC”) Motion for Summary Judgment,

the Declaration of Erik Scheibert dated March 14, 2019, and the exhibits annexed thereto,

defendant FCC, by its attorney, Geoffrey S. Berman, United States Attorney for the Southern

District of New York, hereby moves this Court for an order pursuant to Federal Rule of Civil

Procedure 56(a) directing summary judgment in favor of FCC.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s endorsed order dated

March 14, 2019 [ECF. No. 21], Plaintiffs’ opposition and cross-motion for summary judgment is

due on or before April 11, 2019, FCC’s opposition to Plaintiffs’ cross-motion and its reply in

further support of its summary judgment motion is due on or before May 2, 2019, and Plaintiffs’
         Case 1:18-cv-08607-LGS Document 22 Filed 03/14/19 Page 2 of 2



reply in further support of their cross-motion for summary judgment is due on or before May 22,

2019.

Dated: March 14, 2019
       New York, New York
                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York

                                            By:      /s/ Tomoko Onozawa
                                                   TOMOKO ONOZAWA
                                                   Assistant United States Attorney
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Telephone: (212) 637-2721
                                                   Facsimile: (212) 637-2686
                                                   Email: tomoko.onozawa@usdoj.gov




                                               2
